Citation Nr: 0124151	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  93-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.   Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right chest, pleural cavity 
injury with retained foreign body, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran entitlement 
to service connection for bilateral hearing loss, right leg 
disability, and for an acquired psychiatric disorder, as well 
as denying him a disability rating in excess of 20 percent 
for the residuals of a shell fragment wound to the right 
chest, pleural cavity injury with retained foreign body.  

During the course of the appeal, the Board remanded the case 
to the RO in April 1995.  Following completion of the 
directives in the remand, the RO, in a rating decision dated 
in June 1998, granted the veteran entitlement to service 
connection for bilateral hearing loss and for tinnitus, 
effective from August 1990, the date of receipt of his claim.  
The award of service connection for bilateral hearing loss 
and for tinnitus consists of a full award of benefits on 
those issues.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  In the same decision, the RO denied service 
connection for residuals of a right leg injury, and for a 
disability rating in excess of 20 percent for pleural cavity 
wound, and the case was returned to the Board for appellate 
determination of those issues that remained denied.  

In November 1998, the Board denied the veteran entitlement to 
service connection for the residuals of a right leg injury 
and again remanded the issues of entitlement to service 
connection for PTSD and for a disability rating in excess or 
20 percent for pleural cavity wound.  The denial of service 
connection for residuals of a right leg injury constituted a 
decision of the Board on the merits as to that issue.  The 
remand portion of the Board's decision constituted a 
preliminary order.  Following the remand, the case was 
returned to the Board for appellate determination.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The records show that the veteran's military decorations 
include the Vietnam Service Medal, Vietnam Campaign Medal, 
and Purple Heart Medal; the Board accepts this evidence as 
indicative of combat exposure.  

3.  The medical evidence does not contain medical evidence 
diagnosing PTSD based on examination of the veteran and 
review of the record.  

4.  In addition to the veteran's service-connected residuals 
of a shell fragment wound to the right chest, pleural cavity 
injury with retained foreign body, he has nonservice-
connected emphysema and chronic obstructive pulmonary disease 
(COPD), which medical opinion have etiologically related to 
many years of tobacco use and not to his service-connected 
pleural cavity injury.  

5.  The veteran's chest conditions are manifested by chest 
pain, dyspnea, myocardial deficiency, thickened pleura, 
emphysema and hemoptysis, with Pulmonary Function Test 
results showing FEV-1 of 57 percent of predicted following 
bronchodilator therapy and FEV-1/FVC of 76 percent following 
bronchodilator therapy; however, by medical opinion, the 
manifestations have been etiologically related to the 
veteran's nonservice-connected COPD, and not with his 
service-connected pleural cavity injury.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1996 & 2001).  

2.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a shell fragment wound to the 
right chest, pleural cavity injury with retained foreign 
body, have not been met.  38 U.S.C.A. §§ 110, 1155, 5102, 
5103, 5103A, 5107 5110(g) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.41, 4.97 Diagnostic Codes 6818, 
6845 (1996 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that by virtue of the February 2001 
Supplemental Statement of the Case, the veteran and his 
representative were given notice of the liberalizing law and 
informed of the medical evidence, or lay evidence necessary 
to substantiate the claim.  In addition, VA and private 
treatment records have been obtained and incorporated into 
the claims file and the veteran has been afforded VA 
examinations.  

PTSD

In November 1990, the veteran filed an application for 
entitlement to service connection for a nervous condition, 
which he attributed to his military service in Vietnam.  The 
records show that his military decorations include the 
Vietnam Service Medal, Vietnam Campaign Medal, and Purple 
Heart Medal.  

The veteran's service medical records and separation physical 
examination report are silent for complaints or 
symptomatology associated with a nervous condition.  No 
psychiatric history or findings pertaining to a psychiatric 
problem were noted on his post-service VA examination of 
October 1971.  

The veteran's VA outpatient treatment and various 
hospitalization reports dated between April 1989 and November 
1999 consistently show that he was being seen and treated for 
primarily for heart problems, alcohol abuse, emphysema, and 
COPD.  Likewise, his private medical records, including 
outpatient, hospitalization, and clinic, dated between 
October 1994 and November 1998 show that he was being seen 
and treatment for the same conditions.  

The veteran related during a May 1992 VA psychiatric 
examination that he had served in Vietnam as an artilleryman, 
that he worked a little in the mechanized infantry, and he 
resupplied ammunition.  He stated he was involved in a few 
firefights and a few mortar attacks.  He was unable to recall 
any specific traumatic events from his Vietnam service.  
Following the examination, the examining physician offered 
that the veteran had been interviewed at great length with 
respect to PTSD symptomatology and it was quite apparent 
during the evaluation that he did not suffer from PTSD.  He 
had given a history of hypervigilance, but he did not suffer 
from recurrent and intrusive distressing recollections, 
recurrent nightmares, or flashbacks.  He made no efforts to 
avoid thoughts associated with possible traumas.  It was the 
examiner's opinion that the veteran did not meet diagnostic 
criteria for PTSD; however, he did meet criteria for a mild 
recurrent depression, consisting of recurrent episodes of 
depressed mood, mildly impaired sleep and appetite, some 
feeling of hopelessness, and recurrent suicidal thoughts.  
The examining psychiatrist noted that those symptoms were 
consistent with dysthymia, which was given as the diagnosis, 
primary type of late onset.  

In an August 1999 statement, a private licensed clinical 
social worker related that the veteran was coming for 
outpatient treatment for PTSD and panic disorder with 
agoraphobia.  He further indicated that the veteran reported 
that those two condition were a result of his experiences 
while in the military.  A letter was sent to the social 
worker in September 1999 requesting copies of the veteran's 
treatment records.  No response was received and the veteran 
was notified of such by letter in December 1999.  The letter 
further advised him to obtain copies of the treatment records 
himself.  In response, the veteran submitted a copy of the 
social worker's August 1999 statement but no treatment 
records were forthcoming.  

The veteran underwent VA psychiatric examination in March 
2000 for PTSD evaluation.  The examining physician 
specifically noted that he had reviewed the veteran's file.  
During the examination, the veteran did not report recurrent 
or intrusive distressing recollections, flashbacks, or 
dissociative type events.  He did not report efforts to avoid 
situations with reminded him of allegedly traumatic events.  
Following examination, the psychiatrist offered that he fully 
agreed with the findings of the veteran's May 1992 
psychiatric examination.  The physician noted that his 
examination was fully consistent with that of the May 1992 
examination.  The psychiatrist offered that the veteran did 
not meet the diagnostic criteria for PTSD.  He did not 
describe any traumatic events, even when given the 
opportunity and encouraged to do so.  He was relatively 
functional, and his primary complaints appeared to be 
physical and financial.  The diagnoses were alcohol abuse and 
dependence, in reported remission, and dysthymia.  

The Board points out that in order to establish service 
connection, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110.  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  See 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The record show that the veteran served on active duty in 
Vietnam.  His awards and decorations include the Vietnam 
Service Medal, Vietnam Campaign Medal, and Purple Heart 
Medal.  Although he has not provided any details of an in-
service stressor during his two VA examinations after being 
given the opportunity and encouragement of the VA examiners, 
it is concluded that the veteran has had combat exposure.  
The fact that he sustained wounds is sufficient evidence of 
an in-service stressor and no further development need be 
obtained to confirm a stressor.  

More importantly, there is no medical evidence of PTSD.  
Although the private social worker indicated that the veteran 
was receiving outpatient therapy for PTSD and panic disorder 
with agoraphobia, copies of those treatment records were not 
received after being requested of the social worker nor has 
the veteran submitted such records after being afforded the 
opportunity to do so.  In addition, although the social 
worker had noted that the veteran attributed those conditions 
to his military service, there is no competent medical 
opinion based on examination and review of the record of 
such.  Further, the evaluating VA psychiatrists who conducted 
the veteran's psychiatric examinations both prior to and 
subsequent to the social worker's statements categorically 
determined that the veteran's psychiatric condition did not 
meet the diagnostic criteria for PTSD.  

Applying the relevant law and regulation pertaining to 
establishing service connection for PTSD, either that in 
effect prior to June 18, 1999, or as amended, effective June 
18, 1999 (retroactive to March 7, 1997), the criteria have 
not been met, in the absence of medical evidence finding 
symptomatology and manifestations of the condition, service 
connection for PTSD cannot be granted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See Gilbert v. 
Dersinski, 1 Vet. App. 49, 57-58 (1990); VCAA § 4 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  


Pleural Cavity Wound

The veteran's service medical records show that in September 
1966 he sustained a shell fragment wound to the right chest 
with right hemothorax.  The wound was debrided and a chest 
tube was inserted.  There was a finding of a right lung 
contusion and bloody fluid was withdrawn from the lung.  
Post-service, he underwent VA examination in October 1971, 
which confirmed 3 one-inch shell fragment wound scars to the 
right posterior chest wall.  The chest was clear to 
auscultation and percussion and the diaphragm moved normally.  
X-ray studies revealed a metallic foreign body in the right 
upper lung field.  In December 1971, the RO granted service 
connection for residuals of a shell fragment wound to the 
right chest, pleural cavity injury, with retained foreign 
body, effective from April 1971, the date of receipt of the 
veteran's claim; the RO assigned a 20 percent rating.  The 
evaluation has since remained at the 20 percent level.  The 
veteran submitted his application for an increased rating in 
August 1990.  

The veteran's November 1990 VA examination report notes, by 
history, that he smokes one and a half packs per day and has 
smoked for 30 years.  His chief complaint was that he has no 
energy during hot weather and it was hard to catch his breath 
in hot or extremely cold weather.  He had been diagnosed as 
having emphysema for about one year.  He complained of cough, 
with production of about a spoonful of sputum, occasionally 
blood-streaked; daily dyspnea, with exacerbation on exertion; 
nocturnal dyspnea; and occasional wheezing.  Physical 
examination showed bilaterally symmetrical chest expansion 
and equal bilateral auscultation.  There was no tenderness to 
palpation and no costovertebral angle tenderness.  X-rays 
revealed pleural thickening on the right side and metallic 
fragments in the right upper lobe; there was mild mediastinal 
shift to the right, secondary to pleural fibrosis.  The 
examiner noted that pulmonary function tests were 
uninterpretable because of superficial patient effort.  

VA hospitalization records for July 25-27, 1991, show that 
the veteran underwent cardiac catheterization.  He had a two-
year history of emphysema; was a 45-pack year smoker; and 
experienced intermittent hemoptysis.  An x-ray of the chest 
revealed an old gunshot wound to the right thorax, otherwise 
the chest was normal.  

VA outpatient treatment reports for April 1989 to June 1993 
indicate that the veteran was being seen for emphysema, 
angina, chronic obstructive pulmonary disease, and hearing 
problems.  During the veteran's early May 1992 VA examination 
for residuals of exposure to herbicides, he complained of 
shortness of breath with walking.  Examination of the chest 
showed full expansion to inspiration.  His lungs were clear 
to auscultation.  X-rays of the chest showed no significant 
change in the appearance since July 1991.  There was no 
evidence of active disease.  The diagnoses included 
questionable breathing disorder (none at this time).  

In a January 1992 private medical statement, the physician 
noted that he had evaluated the veteran earlier that month 
for various complaints, including trouble breathing.  The 
findings on pulmonary examination were consistent with 
emphysema and COPD, which was being treated with 
bronchodilator inhalers.  

On VA examination in late May 1992, again the veteran 
complained of shortness of breath and productive cough.  
Examination results were the same as noted on the early May 
1992 VA examination.  Pulmonary Function Tests revealed 
Forced Expiatory Volume (FEV-1) of 75 percent of predicted 
post bronchodilator  and Forced Expiratory Volume/Forced 
Vital Capacity (FEV-1/FVC) of 78 percent following 
bronchodilator therapy.  Mild restrictive ventilatory defect 
was noted.  The diagnoses were mild COPD and no dyspnea 
noted.  

The veteran's treatment reports from Branchville Correctional 
Facility between October 1994 and November 1998 indicate that 
he was seen on numerous occasions, primarily for coronary 
artery disease, status post myocardial infarction and 
angioplasty; complaints of chest pain related to his heart; 
COPD; and emphysema.  

Private outpatient and hospitalization records from Perry 
County Memorial Hospital show that between December 1994 and 
August 1996 the veteran was seen for angina, emphysema and 
coronary disease.  A March 1995 chest x-ray revealed changes 
of chronic lung disease; however, the lungs were free of 
active infiltration or masses.  An August 1996 chest x-ray 
reported no changes when compared to the 1995 chest films.  

Pursuant to the Board's November 1998 remand, the veteran 
underwent medical examination by a pulmonary specialist in 
order to determine the nature, extent and status of his 
service-connected shell fragment wound to the chest with 
pleural cavity injury and retained foreign body.  

The report of the veteran's May 2000 VA examination notes 
that the examiner had reviewed the files and medical records 
in conjunction with the examination.  The veteran complained 
of trouble breathing, which was getting progressively worse; 
shortness of breath after walking a half a block; productive 
cough; and occasional hemoptysis.  The examiner noted a 
history of angioplasty; systemic hypertension; and that the 
veteran was down to smoking one half a pack a day.  On 
examination, his lungs revealed a few expiratory rhonchi, 
bilaterally.  Chest x-ray revealed COPD of both lungs; a 
metallic fragment within the right upper lobe; and pleural 
thickening of the right costophrenic angle.  No acute 
infiltrate or congestive heart failure was seen.  Pulmonary 
Function Test results showed FEV-1 of 57 percent of predicted 
following bronchodilator therapy and FEV-1/FVC of 76 percent 
following bronchodilator therapy.  The examiner noted that 
the Pulmonary Function Tests revealed mild combined 
restrictive-obstructive defect; mild impairment of diffusion 
capacity; and mild hypoxemia at rest.  The diagnoses were 
COPD, secondary to tobacco smoking, and that the dyspnea on 
exertion, chronic cough and occasional hemoptysis were 
probably secondary to COPD related to smoking.  

The Board notes that disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was awarded service connection in December 1971 
for the residuals of a shell fragment wound to the right 
chest, pleural cavity injury with retained foreign body, and 
a 20 percent rating was assigned, effective from April 1971, 
the date of receipt of his claim.  Since that rating has been 
in effect for more than twenty years without reduction, it is 
protected.  See 38 U.S.C.A. § 110.  

In the veteran's case, his service-connected residuals of a 
shell fragment wound to the right chest, pleural cavity 
injury with retained foreign body, is evaluated under 
schedular criteria for evaluating respiratory disorders.  By 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria governing the 
evaluation of respiratory disorders.  See 38 C.F.R. § 4.97 
(2000). 

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Prior to October 7, 1996, moderate residuals of a gunshot 
wound to the pleural cavity manifested by a bullet or missile 
retained in the lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion warrants a 20 percent 
rating.  Moderately severe residuals manifested by chest pain 
and dyspnea on moderate exertion (exercise tolerance test), 
adhesions of the diaphragm with restricted excursions, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals warrants 
a 40 percent rating.  Severe residuals manifested by 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise warrants a 60 
percent rating.  See 38 C.F.R. § 4.97 Diagnostic Code 6818 
(1996).  

Effective from October 7, 1996, under 38 C.F.R. § 4.97, 
Diagnostic Code 6845, pertaining to restrictive lung disease, 
specifically:

A 100 percent rating is assigned where 
FEV-1 is less than 40 percent of 
predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.

A 60 percent rating is assigned where 
FEV-1 is 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned where 
FEV-1 is 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.

Where FEV-1 is 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent 
predicted, a 10 percent rating is 
assigned.

Or rate primary disorder.    Note (3): 
Gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain 
or discomfort on exertion, or with 
scattered rales or some limitation of 
excursion of diaphragm or of lower chest 
expansion shall be rated at least 20-
percent disabling. Disabling injuries of 
shoulder girdle muscles (Groups I to IV) 
shall be separately rated and combined 
with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 
5321), however, will not be separately 
rated.

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
Board finds that the record presents no basis for assigning a 
higher evaluation for the residuals of a shell fragment wound 
to the right chest, pleural cavity injury with retained 
foreign body, under either the former or the revised 
applicable schedular criteria.  The medical evidence prior to 
October 1996 does show that the veteran had chest pain, 
dyspnea, myocardial deficiency, thickened pleura, emphysema, 
and hemoptysis, which could possibly warrant a disability 
evaluation of 40 percent under the criteria then in effect; 
however, there is no medical opinion attributing those 
findings to the veteran's service connected pleural cavity 
wound.  Rather, the medical opinion offered, following 
examination of the veteran and review of the record, 
attributes those findings to COPD, which, in turn, is related 
to the veteran's many years of smoking.  Hence, even applying 
the criteria that was in effect prior to October 7, 1996, to 
the medical findings, including those made subsequent to that 
date, no more than a 20 percent evaluation is warranted in 
the absence of having chest pain, dyspnea, myocardial 
deficiency, thickened pleura, emphysema, and hemoptysis 
attributable to the service-connected pleural cavity injury 
rather than to his nonservice-connected COPD.  

As noted earlier, the rating criteria for restrictive lung 
disease in effect as of October 7, 1996, contains criteria 
for 10, 30, 60, and 100 percent.  The criteria currently in 
effect does not contain criteria for a 20 percent rating.  
See 38 C.F.R. § 4.97 Diagnostic Code 6845.  The recent (May 
2000) VA Pulmonary Function Test results revealed FEV-1 of 57 
percent of predicted, which would meet the present criteria 
for a 30 percent rating and FEV-1/FVC of 76, which under the 
present criteria would warrant a 10 percent evaluation; 
however, the results of the tests were specifically 
attributable by the examining physician to the veteran's 
nonservice-connected COPD, which was related to the veteran's 
many years of tobacco smoking and that chronic cough and 
occasional hemoptysis too are probably secondary to COPD.  
The Board notes that, although the veteran has 
cardiopulmonary disabilities, no where in the record is there 
medical opinion of an etiological relationship between a 
cardiopulmonary disorder and his service-connected pleural 
cavity injury with retained foreign body.  

Applying the criteria in effect both prior to and as of 
October 7, 1996, to the evidence shows that the veteran's 
overall respiratory impairment attributable to his service-
connected pleural cavity injury with retained foreign body is 
appropriately rated as 20 percent disabling.  It is important 
to bear in mind that he also has COPD, which is not service 
connected or part and parcel of the pleural cavity injury 
with a retained foreign body.  Therefore, the extent of his 
respiratory impairment that is due to the COPD cannot be 
considered in assessing the severity of his respiratory 
impairment that is due to the pleural cavity injury, which is 
the question at issue.  This point is critically significant 
in this case because the VA physician who examined him in May 
2000 specifically attributed the findings to the veteran's 
nonservice-connected COPD and not as residuals of a shell 
fragment wound to the right chest, pleural cavity injury with 
a retained foreign body.  There is no other medical evidence 
of record suggesting otherwise, and the veteran does not have 
the medical expertise or training himself to differentiate 
the extent of his respiratory impairment that is due to his 
service-connected pleural cavity injury from that 
attributable to his COPD.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  

The above determination is based on applicable provisions of 
the VA's rating schedule.  Additionally, the Board finds that 
the veteran's residuals of a shell fragment wound to the 
right chest, pleural cavity injury, with a retained foreign 
body, is not shown to be so exceptional or unusual as to 
warrant an evaluation in excess of 20 percent on an extra-
schedular basis.  In the instant case, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
the above-mentioned factors, the Board need not remand the 
matter for compliance with the procedures set forth in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
to the right chest, pleural cavity injury with retained 
foreign body, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert, 1 Vet. App. at 55-57.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.  

A disability evaluation in excess of 20 percent for residuals 
of a shell fragment wound to the right chest, pleural cavity 
injury with a retained foreign body, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


